Citation Nr: 1312411	
Decision Date: 04/15/13    Archive Date: 05/02/13

DOCKET NO.  06-37 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability (TDIU), to include an extra schedular evaluation. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran had service from September 1988 to March 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

A videoconference hearing was held before the undersigned in September 2009.

In September 2010, the Board remanded the appeal for additional development to consider TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) which held that TDIU was part and parcel of an increased rating claim. 

In July 2010, the RO assigned a 100 percent schedular evaluation for service-connected psychiatric disability effective May 20, 2009. In the December 2011 supplemental statement of the case (SOC), the Appeals Management Center (AMC) indicated that it was unable to grant TDIU due to the fact that the Veteran was already receiving a 100 percent schedular evaluation.

In a May 2012 decision and remand, the Board agreed that the issue of entitlement to TDIU was moot from May 20, 2009, the date a 100 percent schedular evaluation was assigned, but it found that TDIU for the period following the September 2006 denial and prior to May 20, 2009 remained on appeal. The Board then denied the remaining claim on appeal, entitlement to an increased rating for degenerative disc disease of the lumbar spine, currently evaluated as 40 percent disabling. It remanded the issue of entitlement to TDIU for the period prior to May 20, 2009 for initial consideration of Rice by the RO. 

Since that May 2012 Board decision there has been an implicit change in how TDIU claims are considered. As a result, notwithstanding the Board's prior denial of an increased rating for degenerative disc disease of the lumbar spine, the derivative TDIU claim remains on appeal and has been recharacterized to consider TDIU, not just for the period prior to May 20, 2009. The Board intimates no prejudice to the Veteran in recharacterizing the issue since the RO/AMC will properly notify the Veteran and have the opportunity to fully address the claim of TDIU. 

Regrettably, the Board must remand entitlement to TDIU to AMC, in Washington, DC. 

REMAND

As referenced in the Introduction, the Veteran's initial claim on appeal was a rating in excess of 40 percent rating for degenerative disc disease of the lumbar spine, and he appealed the August 2005 rating denial. His initial claim had been received in December 2005. 

During pendency of the appeal for an increased rating for his back, in September 2006, the RO denied the Veteran's claim for TDIU. In July 2010, the Veteran was assigned a 100 percent rating for a service-connected psychiatric disability, effective May 20, 2009. And in December 2011, the AMC indicated that the Veteran's claim for TDIU was moot since he was already receiving a 100 percent schedular evaluation. The Board in May 2012 agreed that TDIU was moot, but it determined that a TDIU claim was not for the period prior to May 20, 2009. Again, the Veteran had filed his initial claim for an increase for his back disability in December 2005. Further, even since then, in a May 2012 rating decision the AMC granted the Veteran a 10 percent disability evaluation for left lower extremity lumbar radiculopathy, effective from April 28, 2005. 

It is imperative to note that since the May 2012 Board remand, we recognize that there are substantial and implicit changes in the case law regarding TDIU claims that the Board must now address. In Bradley v. Peake, 22 Vet. App. 280, 294 (2008), the Court determined that a separate TDIU rating predicated on one disability (although perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation under 38 U.S.C.A. § 1114(s). Thus, the Court reasoned, it might benefit the Veteran to retain the TDIU rating, even where a 100 percent schedular rating has also been granted.

In view of the issuance by the United States Court of Appeals for Veterans Claims of its decision in Bradley v. Peake, 22 Vet. App. 280 (2008), which takes a position contrary to the one reached in the precedent opinion, the General Counsel  subsequently took action in November 2009 to withdraw the prior opinion. Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Court's decision in Bradley recognizes that a separate award of TDIU predicated on a single disability may form the basis for an award of special monthly compensation (SMC), which is contrary to the holdings in VAOGCPREC 6-99.

Based on Bradley, the Board is of the opinion that the RO/AMC should take the opportunity to adjudicate the issue of entitlement to TDIU for the entire appeal period, back to the date the Veteran filed his initial claim for an increase for his back disability, December 5, 2005. Also potentially contemplating referral of the claim to the Director of Compensation Service (Director) for any applicable extraschedular consideration for TDIU. 38 C.F.R. § 4.16 (b). 


Accordingly, the case is REMANDED for the following action:

The RO should adjudicate the claim as entitlement to TDIU for the entire appeal period, dating from December 5, 2005, when he filed his initial claim for an increased rating for degenerative disc disease of the lumbar spine. See Bradley v. Peake, 22 Vet. App. 280 (2008). Also potentially contemplating referral of the claim to the Director of Compensation Service (Director) for any applicable extraschedular consideration for TDIU under 38 C.F.R. § 4.16 (b). The Veteran should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


